Dore, J.
(dissenting). On the basic charges the petitioner was found not guilty. It is difficult to understand, if he was not guilty of these charges, why he should have signed Graham’s name or deliberately denied knowing the other two men in question. When he denied knowing them, he had not been confronted by them. In view of the conceded proof, that he was not the one who had aided Collins or been paid by him in obtaining the license, it appears there was no motive for testifying falsely. A consideration of the entire record indicates that there was no such preponderance of credible testimony in support of the charges as would sustain a jury’s verdict. (Civ. Prac. Act, § 1296, subd. 7.)
The determination of the commissioner, therefore, should be annulled and the petitioner reinstated, with fifty dollars costs and disbursements to the petitioner.
Determination confirmed, with fifty dollars costs and disbursements. Settle order on notice.